Title: To James Madison from George Davis, 2 July 1807
From: Davis, George
To: Madison, James


(No. 6. Duplicate)
Sir,
Tripoli 2. July 1807.

The Consular present (of which I had the honor to forward you a list on the 29. of April) has been distributed agreeably to the enclosed note.  Part of the present intended for the Minister was given to one of the Princes, but I shall as early as possible, procure similar articles from Malta and deliver them.
Some of the inferior officers of the Bashaw objected to receive what had been sent to them, which induced me to address the official note No. 1 to the Minister.  The officers who offered me this insult, were forced to make proper concessions and the Bashaw informed me that if I was not satisfied they should be punished.
The most powerful tribe of Arabs in this Regency and the avowed 1466. 661s of the 1195.1516 are in a state of revolt.  Acamp of seven thousand men, commanded by the Bey in person, is in readiness to march against them.  The expenses are estimated at fifty thousand Dollars.  A Marabout was dispatched by the Bashaw some days since, to offer terms of peace which have been accepted, to wit, cloathing for two hundred horsemen and a considerable sum for the chief who is called Sheik Calipha.  The Camp is to march and return immediately with the exulting news of success to his Majesty’s arms.  This is not the first instance of the same manœuvre with the adjacent provinces; but the fear of 1161 769. 1010’s 1153. 1045 is greater than his love of gold.tab The finances of this Prince are so badly regulated, and his revenue is so small in proportion to his actual expenses as to keep him in a constant state of poverty.
The Marine force of Tripoli consists in five Xebeques mounting from 14 to 8 guns, two or three smaller vessels and some gun-boats, all of them old.  The town is well fortified and with proper repairs and a few able engineers, would annoy any invading enemy however formidable.
The English affairs are settled.  The Consul is to return and the persons who caused the disagreement, will be punished.
The Danish treaty expired on the 13. of June.  The Bashaw demands, for it’s renewal for ten years, in addition to the stipulated sum of six thousand Dollars P annum, a regalo of thirty thousand Dollars and one hundred and fifty Quintals of Gun-powder  Duplicates of the 2. & 3. of June accompany this.  I have the honor to be With profound respect, Your Obt. servt

(signed) George Davis

